NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



REBECCA A. SCHWARTZ,                             )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-3406
                                                 )
JAMES A. SCHWARTZ, as                            )
Administrator Ad Litem for the Estate            )
of Steven P. Schwartz, deceased,                 )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed February 1, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Patricia A.
Muscarella, Judge.

Nancy S. Paikoff and Andrew M.
Brown of Macfarlane Ferguson &
McMullen, Clearwater, for Petitioner.

Stephen A. Barnes of Barnes Trial
Group, Tampa, for Respondent.



PER CURIAM.


               Denied.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.